Title: To Thomas Jefferson from Edward C. Nicholls, 25 January 1802
From: Nicholls, Edward C.
To: Jefferson, Thomas


          
            Sir!
            January 25th. 1802. City of Washington.
          
          With the utmost deference and Respect, I take to myself the Liberty of addressing You by Letter.
          My Friends have advis’d me to offer myself, as the Superintendant of the Library about to be established by Act of the Legislature.—Having devoted the greater portion of my Life to Books, it wou’d afford me much Happiness to return to their Society, and become their watchful Guardian.
          I am unwilling to occupy your important moments, by presenting recommendatory Testimonials, for your perusal: I pray you to be informed, that I am not unknown to the Honorable Messrs. Maddison, Rt. Smith and Gallatin.—If I shall be so fortunate, as to receive the Appointment, I engage to discharge the duties attached to it, whatever they may be, with care & Fidelity.
          I do myself the Honor, to subscribe myself Sir! yr. respectful, and Obt Servant.
          
            Edwd. Nicholls
          
        